                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

RUSSELL LEE FINLEY,                            )
                                               )
              Petitioner,                      )
                                               )
v.                                             )      Nos. 3:18-CV-146; 3:15-CR-007
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
              Respondent.                      )

                                  JUDGMENT ORDER

       For the reasons provided in the accompanying memorandum opinion, it is

ORDERED and ADJUDGED that Petitioner’s § 2255 motion [Doc. 1] is DENIED and

DISMISSED WITH PREJUDICE. If Petitioner files a notice of appeal from this

judgment, such notice of appeal will be treated as an application for a certificate of

appealability, which is DENIED pursuant to 28 U.S.C. § 2253(c)(2) and Fed. R. App. P.

22(b) because he has failed to make a substantial showing of the denial of a federal

constitutional right. The Court CERTIFIES pursuant to 28 U.S.C. § 1915(a)(3) and Fed.

R. App. P. 24 that any such appeal from this judgment would be frivolous and not taken in

good faith.

       IT IS SO ORDERED.
                                                      ENTER:


                                                             s/ Leon Jordan
                                                       United States District Judge
ENTERED AS A JUDGMENT
    s/ John Medearis
   CLERK OF COURT



Case 3:18-cv-00146-RLJ-HBG Document 6 Filed 07/02/20 Page 1 of 1 PageID #: 37
